ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on November 2, 1965 (179 So. 2d 584) affirming the final summary judgment of the Circuit Court of Dade County, Florida, in this cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 13, 1966, (189 So.2d 628) and mandate dated September 20, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on November 23, 1965 is withdrawn, the judgment of this court filed November 2, 1965 is vacated, and the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The final summary judgment óf the circuit court appealed from in this cause is reversed and the cause is remanded for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).